DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 17, 2020.  Claims 1-9, 11 and 22-24 have been cancelled.  Claims 25-27 are newly added.  Thus, claims 10, 12-21 and 25-27 are pending.  Claims 10, 16 and 17 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Allowable Subject Matter
Claims 10, 12-21 and 25-27 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, 2015/0081164 to Yi et al. (hereinafter “Yi”), discloses that to reduce the deviation of the position parameters of the boom system distal end rendered by the deformation of the mechanical arm, one manner for obtaining the distal end position parameters in the related art is to use two dip angle sensors to obtain the deformation amounts of corresponding joint arms and then correct the position parameters of the joint arms according to the deformation amounts.  A single sensor 
With respect to independent claim 10, Yi, taken singly or in combination with other prior art of record, does not disclose or teach rotary angle sensors respectively arranged at the folding joints and configured to detect folding angles between adjacent boom segments or between one of the boom segments and the adjacent turntable, wherein the rotary angle sensors do not detect elastic deformation of the individual boom segments, a computing unit configured to establish elastic deformation of the extendable folding boom based on the detected folding angles from the rotary sensors and the inclination of the last boom segment from the inclination sensor, in combination with other limitations of the claim.
With respect to independent claim 16, Yi, taken singly or in combination with other prior art of record, does not disclose or teach rotary angle sensors respectively arranged at the folding joints and configured to detect folding angles between adjacent boom segments or between one of the boom segments and the adjacent turntable, wherein the rotary angle sensors do not detect elastic deformation of the individual boom segments, a computing unit configured to establish elastic deformation of the extendable folding boom based on the detected folding angles from the rotary sensors and the inclination of the last boom segment from the inclination sensor, in combination with other limitations of the claim.
With respect to independent claim 17, Yi, taken singly or in combination with other prior art of record, does not disclose or teach detecting, via the rotary angle sensors respectively arranged at folding joints, folding angles between adjacent boom segments and between a first of the boom segments and the adjacent turntable, wherein the rotary angle sensors do not detect elastic deformation of the individual boom segments, calculating, via a computing unit, sag of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661